Plaintiff sought divorce from defendant and a division of property. From a decree for plaintiff she appeals. No complaint is made of that part of the decree granting plaintiff divorce. Plaintiff inherited about $4,000. The rest of the property involved is the result of the efforts of the parties, who owned jointly property valued at $18,788.14. Plaintiff had on deposit in her own name $7,159.25, and owned two lake lots valued at $500, a total of $7,659.25. This property she kept. The trial court divided the property held jointly, and gave plaintiff property on Seminole avenue, Detroit, valued at $10,000, furniture and fixtures valued at $1,000, and money in the hands of the receiver $992.10, less receiver's expenses, $50, or $942.10, a total of $11,992.10 of the joint property, and gave defendant title to the property on Mt. Elliott avenue, Detroit, sold on land contract, on which there was yet due $6,196.04, so the total property holdings of the respective parties were, plaintiff, $19,651.35, defendant $6,196.04. Defendant has not appealed.
Decree affirmed, with costs to defendant.
BUTZEL, C.J., and WIEST, CLARK, McDONALD, SHARPE, NORTH, and FEAD, JJ., concurred.